Title: To Thomas Jefferson from Benjamin Harrison, Jr., 1 June 1791
From: Harrison, Benjamin, Jr.
To: Jefferson, Thomas


Richmond, 1 June 1791. “The Abuses that are practicing here every day, and the cheat that is thereby put on the public, particularly the Ignorant and poor, by the mutilation of our money, is become of a serious nature. Supposing the remedy within your department … and knowing your wish for information on all subjects, I have a few days ago picked up the enclosed pieces of money from a Silver Smith in this Town, who tells me that he gets some hundred of Ounces of them yearly from a variety of people here, and I know myself that after these p[iece]s are taken off, the remainder is passed on the ignorant for the full original value. The Broad p[iece]s are taken from the Pistereen when whole, the narrower from the Bit after it has gone fairly cut into the Hands of the offender.”
This letter is sent by his friend John Gregory, originally of Dunkirk but of late years of Petersburg, whom TJ will find worthy. “As Americans we have to regret his return to France with his Lady, retiring into private life in that Land of Liberty on an ample fortune left him by his Father lately dead.”
